DIXON, Judge.
Movant appeals denial of his Rule 27.26 motion after appointment of counsel and evidentiary hearing.
The issue raised is a claim of ineffectiveness of counsel because of a failure by counsel to challenge the jury panel on the grounds of a systematic exclusion of women from the jury panel.
The issue raised is controlled by Benson v. State, 611 S.W.2d 538 (Mo.App.1980). The Jackson County trial of movant on the underlying offense occurred in 1975 after Taylor v. Louisiana, 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690 (1975), and before Benson, supra. No motion raising the claim of systematic exclusion of women was filed.
The foregoing would ordinarily dispose of the appeal, but in the hearing on the Rule 27.26 motion, it was shown that a motion challenging the jury panel was filed. Mov-ant concedes that the motion did not raise any Taylor issue. The original appeal discloses the motion was directed to a different claim, State v. Williams, 548 S.W.2d 227, 230 (Mo.App.1970). The claim asserted was a claim that the questionnaire did not give the jury commissioner sufficient information to draw a jury panel “as nearly as may be equally from the several voting precincts of the county.” Section 497.130 RSMo 1978. A motion to quash the panel upon that ground does not affect the application of Benson to the present claim under Taylor.
The judgment of the trial court is affirmed.
All concur.